Exhibit 10.7



REGISTRATION RIGHTS AGREEMENT



This Registration Rights Agreement is made and entered into as of September 25,
2009 (as amended, modified or supplemented from time to time, this “Agreement”)
by and between Net Talk.com, Inc., a Florida corporation (the “Company”), and
each securityholder identified on the signature pages hereto (each, including
its successors and assigns, a “Holder” and collectively the “Holders”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and the Purchasers (as defined therein)
(the “Purchase Agreement”).

1.  Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

“Company” has the meaning given to such term in the Preamble hereto.

“Debentures” means the 12% Senior Secured Convertible Debenture issued to the
Purchaser pursuant to the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

“Holder” or “Holders” means the Purchasers or any of its affiliates or
transferees to the extent any of them hold Registrable Securities, other than
those purchasing Registrable Securities in a market transaction.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Public Date” means the date on which the Company shall have completed an
initial public offering of its securities or shall through completion of a
reverse merger transaction or otherwise have become a reporting company under
the Exchange Act.

--------------------------------------------------------------------------------



“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the shares of Common Stock issuable upon
conversion or exercise of the following securities: (i) the Debenture and (ii)
the Series C Common Stock Purchase Warrants exercisable for 4,400,000 shares of
common stock, with an exercise price equal to $0.50 (subject to adjustment).



“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Requesting Holders” has the meaning set forth in Section 2(a).

“Requested Stock” has the meaning set forth in Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such rule.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

2.  Piggy-Back Registration.

   (a)  If at any time after the Public Date, the Company proposes to register
any of its securities under the Securities Act in connection with the public
offering of such securities solely for cash (other than a registration on Form
S-4, Form S-8, or any successor or similar forms), whether for the account of
the Company or otherwise, it will promptly, but not later than thirty (30) days
before the anticipated date of filing such registration statement, give written
notice to all record holders of the Registrable Securities.  Upon the written
request from any Holders (the “Requesting Holders”), within 15 days after
receipt of any such notice from the Company, the Company will, except as herein
provided, cause all of the Registrable Securities covered by such request (the
“Requested Stock”) held by the Requesting Holders to be included in such
registration statement, all to the extent requisite to permit the sale or other
disposition by the prospective seller or sellers of the Requested Stock;
provided, further, that nothing herein shall prevent the Company from, at any
time, abandoning or delaying any registration.

--------------------------------------------------------------------------------



   (b)  If any registration pursuant to Section 2(a) shall be underwritten in
whole or in part, the Company may require that the Requested Stock be included
in the underwriting on the same terms and conditions as the securities otherwise
being sold through the underwriters.  In such event, the Requesting Holders
shall, if requested by the underwriters, execute an underwriting agreement
containing customary representations and warranties by selling stockholders.  If
in the good faith judgment of the managing underwriter of such public offering
the inclusion of all of the Requested Stock would reduce the number of shares to
be offered by the Company or interfere with the successful marketing of the
shares of stock offered by the Company, the number of shares of Requested Stock
otherwise to be included in the underwritten public offering may be reduced pro
rata (by number of shares) among the Requesting Holders and all other holders of
registration rights who have requested inclusion of their securities or excluded
in their entirety if so required by the underwriter.  To the extent only a
portion of the Requested Stock is included in the underwritten public offering,
those shares of Requested Stock which are thus excluded from the underwritten
public offering and any other securities of the Company held by such holders
shall be withheld from the market by the Holders thereof for a period, not to
exceed 90 days, which the managing underwriter reasonably determines is
necessary in order to effect the underwritten public offering.  The obligation
of the Company under Section 2(a) shall not apply after the earlier of (i) the
date that all of the Conversion Shares have been sold pursuant to Rule 144 under
the Securities Act or an effective registration statement, or (ii) such time as
the Conversion Shares are eligible for immediate resale pursuant to Rule
144(b)(1) under the Securities Act to the Holders.

   (c)  If the registration statement is an offering to be made on a continuous
basis pursuant to Rule 415 and is not on a Form S-3, and the Commission advises
the Company that all of the Restricted Stock may not be included under Rule
415(a)(i), then the number of shares of Requested Stock otherwise to be included
in such registration statement may be reduced pro rata (by number of shares)
among the Requesting Holders and all other holders of registration rights who
have requested inclusion of their securities to an amount to which is permitted
by the Commission for resale under Rule 415(a)(i).

3.  Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as reasonably possible:

   (a)  prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities, respond as promptly as reasonably
possible to any comments received from the Commission, and use its best efforts
to cause such Registration Statement to become and remain effective, and
promptly provide to the Holders copies of all filings and Commission letters of
comment relating thereto and before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, furnish to the Holders
copies of all such documents proposed to be filed, including documents
incorporated by reference in the Prospectus and, if requested by the Holders,
the exhibits incorporated by reference, and the Holders shall have the
opportunity to object to any information pertaining to itself that is contained
therein and the Company will make the corrections reasonably requested by the
Holders with respect to such information prior to filing any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto;

--------------------------------------------------------------------------------



   (b)  prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement and to keep such Registration Statement effective;

   (c)  furnish to the Holders such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus and any amendments and supplements to the Registration Statement and
the Prospectus) and such other documents as the Holders reasonably may request
to facilitate the public sale or disposition of the Registrable Securities
covered by such Registration Statement;

   (d)  use its best efforts to register or qualify the Holder’s Registrable
Securities covered by such Registration Statement under the securities or “blue
sky” laws of such jurisdictions within the United States as the Holders may
reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdiction of the Registrable Securities, provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;

   (e)  list the Registrable Securities covered by such Registration Statement
with any securities exchange on which the Common Stock of the Company is then
listed;

   (f)  immediately notify the Holders at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and, at the request of the Holders,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statement therein not misleading;

   (g)  to the extent pertinent to the registration and sale of the Registrable
Securities under the Registration Statement, make available for inspection by
the Holders and any attorney, accountant or other agent retained by the Holders,
all publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and, to the extent pertinent
to the registration and sale of the Registrable Securities under the
Registration Statement, cause the Company’s officers, directors and employees to
supply all publicly available, non-confidential information reasonably requested
by the attorney, accountant or agent of the Holders;

--------------------------------------------------------------------------------



   (h)  provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

   (i)  if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement, letters from the Company’s
independent certified public accountants addressed to the Holders (unless the
Holders does not provide to such accountants the appropriate representation
letter required by rules governing the accounting profession) stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the
Commission thereunder, and otherwise in customary form and covering such
financial and accounting matters as are customarily covered by letters of the
independent certified public accountants delivered in connection with primary or
secondary underwritten public offerings, as the case may be; and

   (j)  at all times after the Company has filed a Registration Statement with
the Commission pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder, and take such further action as the
Holders may reasonably request, all to the extent required to enable the Holders
to be eligible to sell Registrable Securities pursuant to Rule 144 (or any
similar rule then in effect).

4.  Registration Expenses.  All expenses relating to the Company’s compliance
with Sections 2 and 3 hereof, including, without limitation, all registration,
filing and listing application fees, costs of distributing any prospectuses and
supplements thereto, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the NASD, fees of transfer agents and registrars, fees
(not to exceed $20,000) of, and disbursements incurred by, one counsel for the
Holders are called “Registration Expenses.” All selling commissions applicable
to the sale of Registrable Securities, including any fees and disbursements of
any special counsel to the Holders beyond those included in Registration
Expenses, are called “Selling Expenses.”  The Company shall only be responsible
for all Registration Expenses.  The obligation of the Company to bear the
expenses described above shall apply irrespective of whether a registration
becomes effective, is withdrawn or suspended, is converted to another form of
registration and irrespective of when any of the foregoing shall occur.

5.  Indemnification.

   (a)  In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors and each other person, if any,
who controls such Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such Holder,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or applicable “blue sky” laws, and will
reimburse each Holder, and each such person for any reasonable legal or other
expenses incurred by them in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the Company
will not be liable in any such case if and to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by or on behalf of such Holder or any such person in
writing specifically for use in any such document.

--------------------------------------------------------------------------------



   (b)  In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Holders will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Holders to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Holders will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Holders specifically for use in any such
document.  Notwithstanding the provisions of this paragraph, the Holders shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Holders in respect of Registrable
Securities in connection with any such registration under the Securities Act.

   (c)  Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(c) if and to the extent
the Indemnifying Party is prejudiced by such omission.  In case any such action
shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such Indemnified
Party, and, after notice from the Indemnifying Party to such Indemnified Party
of its election so to assume and undertake the defense thereof, the Indemnifying
Party shall not be liable to such Indemnified Party under this Section 5(c) for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof; if the Indemnified Party retains its own counsel, then
the Indemnified Party shall pay all fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.

--------------------------------------------------------------------------------



   (d)  In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Holders, or any officer, director or controlling person of the Holders, makes a
claim for indemnification pursuant to this Section 5 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Holders or such officer, director or controlling person of the
Holders in circumstances for which indemnification is provided under this
Section 5; then, and in each such case, the Company and the Holders will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Holders is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Holders will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

   (e)  The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.

6.  Representations and Warranties.

   (a)  Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to the Purchase Agreement to
be integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Common Stock pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings (other than such concurrent
offering to the Holders) or other offerings of the Company that will not result
in the loss of an exemption from registration under Rule 506 of the Securities
Act).

--------------------------------------------------------------------------------



   (b)  The Debenture and the shares of Common Stock issuable upon the
conversion of the Debenture are all restricted securities under the Securities
Act as of the date of this Agreement. The Company will not issue any stop
transfer order or other order impeding the sale and delivery of any of the
Registrable Securities at such time as such Registrable Securities are
registered for public sale or an exemption from registration is available,
except as required by federal or state securities laws.

   (c)  The Company understands the nature of the Registrable Securities
issuable upon the conversion of the Debenture and recognizes that the issuance
of such Registrable Securities may have a potential dilutive effect.  The
Company specifically acknowledges that its obligation to issue the Registrable
Securities is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other shareholders
of the Company.

   (d)  Except for agreements made in the ordinary course of business, there is
no agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.

   (e)  The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full conversion of the Debenture.

   (f)  The Company shall provide written notice to each Holder of (i) the
occurrence of each Discontinuation Event (as defined below) and (ii) the
declaration of effectiveness by the Commission of each Registration Statement
required to be filed hereunder, in each case within one (1) business day of the
date of each such occurrence and/or declaration.

7.  Miscellaneous.

   (a)  Remedies.  In the event of a breach by the Company or by a Holder, of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.

   (b)  Compliance.  Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to any Registration
Statement.

--------------------------------------------------------------------------------



   (c)  Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.  For purposes of this Agreement, a “Discontinuation Event” shall mean
(i) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); (ii) any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information; (iii) the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

   (d)  Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

   (e)  Notices.  Any notice or request hereunder may be given to the Company or
the Holders at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(e).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail).  Notices and requests shall be, in the case of those by
hand delivery, deemed to have been given when delivered to any party to whom it
is addressed, in the case of those by mail or overnight mail, deemed to have
been given three (3) business days after the date when deposited in the mail or
with the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:

--------------------------------------------------------------------------------





 

If to the Company:

Net Talk.com, Inc.

1100 NW 163 Drive Miami, Florida 33169   Fax: (305) 621-1201 Attention:
Anastasios Kyriakides  

If to Holders: To the address set forth under Holder’s name on the signature
page hereto

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the stock transfer books of the
Company or such other address as may be designated in writing hereafter in
accordance with this Section 7(e) by such Person.



   (f)  Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of each
Holder.  Each Holder may assign their respective rights hereunder in the manner
and to the persons and entities as permitted under the Debenture or Warrants.

   (g)  Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
agreement.  In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile or electronic signature were
the original thereof.

   (h)  Governing Law, Jurisdiction and Waiver of Jury Trial. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. The Company hereby consents
and agrees that the state or federal courts located in the County of New York,
State of New York shall have exclusion jurisdiction to hear and determine any
Proceeding between the Company, on the one hand, and the Holders, on the other
hand, pertaining to this Agreement or to any matter arising out of or related to
this Agreement; provided, that the Holders and the Company acknowledge that any
appeals from those courts may have to be heard by a court located outside of the
County of New York, State of New York, and further provided, that nothing in
this Agreement shall be deemed or operate to preclude the Holders from bringing
a Proceeding in any other jurisdiction to collect the obligations, to realize on
the Collateral or any other security for the obligations, or to enforce a
judgment or other court order in favor of the Holders. The Company expressly
submits and consents in advance to such jurisdiction in any Proceeding commenced
in any such court, and the Company hereby waives any objection which it may have
based upon lack of personal jurisdiction, improper venue or forum non
conveniens. The Company hereby waives personal service of the summons, complaint
and other process issued in any such Proceeding and agrees that service of such
summons, complaint and other process may be made by registered or certified mail
addressed to the Company at the address set forth in Section 7(f) and that
service so made shall be deemed completed upon the earlier of the Company’s
actual receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.  The parties hereto desire that their disputes be resolved by a
judge applying such applicable laws.  Therefore, to achieve the best combination
of the benefits of the judicial system and of arbitration, the parties hereto
waive all rights to trial by jury in any Proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between the Holders
and/or the Company arising out of, connected with, related or incidental to the
relationship established between then in connection with this Agreement.  If
either party hereto shall commence a Proceeding to enforce any provisions of
this Agreement, then the prevailing party in such Proceeding shall be reimbursed
by the other party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.

--------------------------------------------------------------------------------



   (i)  Cumulative Remedies.  The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

   (j)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

   (k)  Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Balance of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NET TALK.COM, INC.

By:
Name: Anastasios Kyriakides, Chief Executive Officer


DEBT OPPORTUNITY FUND, LLLP

By:
Name:  Sean M. Lyons
Title: Managing Member



Address for Notices:

_______________________________________

_______________________________________

_______________________________________






